Citation Nr: 0031619	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1950 to August 
1953.

In a September 1996 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective May 6, 1996.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for a higher rating.  In a 
September 1998 rating action, the RO increased the initial 
rating for PTSD to 30 percent.  

The Board notes that the RO adjudicated the PTSD claim as one 
for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals-in the recently-issued case of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the Board has 
recharacterized the issue on appeal as involving the 
propriety of the initial evaluation assigned.  Furthermore, 
although the veteran has been granted a higher initial 
evaluation during the pendency of the appeal for his PTSD, 
the veteran has not been granted the maximum available 
benefit, and the claim remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  


FINDINGS OF FACT

1.  Prior to April 8, 1998, the veteran's psychiatric 
impairment was characterized by depression, hopelessness, 
hypervigilance, decreased concentration, some sleep 
disturbance (nightmares), and recurrent thoughts of his 
service in Korea, but no hallucinations, delusions, or 
suicidal or homicidal ideation; these symptoms are reflective 
of no more than moderate social and industrial impairment, 
or, since November 7, 1996, occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  Since April 8, 1998, the veteran's psychiatric impairment 
has been characterized by additional symptoms of increased 
arousal, anxiety, flashbacks, visual mis-perceptions, social 
withdrawal and some occupational impairment; although a 
psychiatrist characterized the condition as "moderate," it 
is at least as likely as not that this symptomatology is 
reflective of considerable social and industrial impairment 
or occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  As the initial 30 percent evaluation assigned for PTSD 
was proper, the criteria for a higher evaluation, prior to 
April 8, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent schedular rating for 
PTSD are met as of April 8, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his claim for service connection for PTSD 
in May 1996.  

A VA PTSD evaluation revealed that the veteran was examined 
in March 1996 and May 1996.  The veteran provided a history 
of service during the Korean War and recounted several 
traumatic events that occurred during his service.  He 
reported recurrent and distressing intrusive thoughts of the 
events that averaged about 5 to 7 times a week.  The 
intrusive thoughts left him with a chronic feeling of 
insecurity, anxiety, and fearfulness.  He also had 
distressing nightmares averaging 3 to 5 times a week.  This 
and frequent awakening caused much trouble with his wife and 
they separated in 1977.  He stated that he used alcohol for 
many years to "numb out" the thoughts and feelings of 
Korea.  When he quit drinking in 1989, the frequency and 
intensity of the intrusive thoughts increased.  For many 
years, he actively avoided people, places, and activities 
that reminded him of the trauma he experienced in Korea.  He 
has become more isolated since achieving sobriety and has 
experienced increased intrusive thoughts and nightmares.  He 
reported increased irritability and outbursts of anger over 
the last few years.  The diagnoses included PTSD, chronic, 
severe.

The veteran was afforded a VA psychiatric examination in 
August 1996.  The examiner noted that he reviewed the prior 
PTSD evaluation.  He stated that although the evaluation 
revealed the veteran's experiences in Korea, additional 
important information was not addressed.  In particular, he 
noted that the veteran had lost his mother when he was either 
5 or 6 years old.  This was very difficult for him and he 
made note that he has always had extreme difficulty with 
loss.  He stated that he had increasing difficulty with the 
loss of two brothers in the 1980's.  Both had died within a 2 
or 3 year period and the veteran found that with the loss of 
the second brother, he did indeed become more isolated and he 
moved away from the rest of his family after that time.  The 
examiner stated that, unfortunately, this information was not 
included in the veteran's history in the previous PTSD 
evaluation.  

Currently, the veteran complained of nightmares and made note 
of his isolation although he actually seemed to like the 
isolation.  He stated that he had intrusive thoughts 
regarding some of the memories of his time in Korea.  He 
indicated that he has become more isolated and has 
experienced increased intrusive thoughts since he stopped 
drinking.  He reported incidents of increased irritability 
and outbursts of anger over the past several years.  It did 
appear that these symptoms were somewhat present prior to his 
brother's death and actually especially since the separation 
and divorce from his wife.  

On mental status examination, there was no evidence of any 
symptoms of formal thought disorder, nor were there any signs 
or symptoms of any gross organic deficits.  He did appear to 
be somewhat dysphoric, although he was not overwhelmingly 
anxious.  There was no apparent hypervigilance, nor was there 
any notable anxiety.  The diagnoses were depression, alcohol 
abuse, and PTSD.  The examiner commented that he did see 
signs and symptoms of some the PTSD, but the severity of this 
did appear to have gotten much worse with the sense of loss 
of his brothers who had filled in for his early parental loss 
throughout his life.  On the other hand, he did appear to 
have some symptoms of PTSD, so that one would have to 
consider that he was not only suffering from PTSD, but that 
it was much aggravated by an ongoing depression.      

In a September 1996 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective May 6, 1996 (the date of the veteran's claim).

The veteran filed a notice of disagreement (NOD) in November 
1996 and indicated that he terminated his employment in 1980 
because of symptomatology related to PTSD.

In a February 1997 statement of the case (SOC), the RO noted 
that there was no evidence in the claims folder that would 
show that the veteran had to terminate his employment as a 
result of his PTSD.  The veteran was encouraged to submit 
such information for further consideration of his claim.

VA outpatient treatment records dated from September 1996 to 
January 1998 reveal ongoing medical management and treatment 
of the veteran's PTSD.  The records reveal complaints of 
depression, hopelessness, hypervigilance, decreased 
concentration, interrupted sleep, and recurrent thoughts of 
Korea.  There were no indications of suicidal or homicidal 
thoughts.

The veteran was afforded a VA psychiatric examination on 
April 8, 1998.  He complained of significant insomnia, almost 
on a nightly basis with nightmares a few times a week.  He 
stated that he had difficulty concentrating, was irritable, 
hypervigilant, and had a startle response.  He reported 
intrusive thoughts on a weekly basis.  He avoids talking 
about his experiences in Korea.  He also avoided large 
crowds.  He had some diminished interest in social 
activities.  He felt detached and mistrustful of others.  He 
had a restricted range of affect and was considerably 
dysphoric, irritable, and nervous.  He tended to isolate and 
withdraw, otherwise, he feared being quite irritable and 
aggressive.  

On mental status examination, his speech was clear, coherent, 
goal directed, and logical, although he was somewhat 
uninformative and it took a while to draw some specific 
information out of him.  He denied over lethal ideation and 
suicidal and homicidal ideation.  He denied perceptual 
disturbances of auditory or visual hallucination, but did 
have some visual misperception as though he thought he saw 
something, but when he looks again he sees nothing there.  
This tended to heighten his anxiety and hypervigilance.  On 
cognitive testing, he was oriented with the exception of the 
date.  He could recall three objects immediately, but only 
two of three after five minutes.  He had some difficulty with 
the recent presidents in order.  He could abstract on 
similarities and proverbs, but had difficulty spelling world 
backward.  He could slowly spell his last name backward.  He 
could do serial threes from ten.  His overall mood was 
somewhat tired and nervous, and his affect was irritable and 
dysphoric with marked anxiety.  He denied any psychotic 
symptoms, currently or in the past.  

The diagnosis included PTSD, chronic, moderate.  A global 
assessment of functioning score (GAF) of 50 was assigned 
currently and for the past year.  The examiner stated that 
there were some serious symptoms of increased arousal, 
anxiety, depression, flashbacks, recurrent thoughts, and 
nightmares, and other active PTSD symptoms.  The examiner 
stated that the symptoms included social withdrawal and some 
impairment occupationally which appeared to have contributed 
to the veteran's decision for an early retirement.

In a September 1998 rating action, the RO assigned a higher 
initial rating for PTSD also effective May 6, 1996. 

II.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated and should receive a higher 
evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, Vet. App. at 126.  The RO has not expressly 
considered whether "staged rating" is warranted; however, 
in view of the Board's favorable disposition, below, the 
Board finds that the Board considering "staged rating" in 
the first instance does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  Hence, no 
remand is required.

Under the criteria for evaluating PTSD that was in effect 
when the veteran filed his claim, assignment of a 30 percent 
rating was warranted upon a showing of a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people. The psychoneurotic 
symptoms must have been shown to have resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people. 
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment. Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired. The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain gainful employment.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represented 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695- 
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. the veteran is 
entitled to consideration of the claim under both the former 
and revised criteria, with the more favorable result applied, 
if any.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

Under the revised criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

Applying the applicable criteria to the evidence of record, 
the Board concludes that, as the currently assigned 30 
percent evaluation for PTSD is appropriate prior to April 8, 
1998, the preponderance of the evidence is against assignment 
of a higher rating under either the old or new criteria for 
mental disorders.  The evidence of record showed that the 
veteran's symptomatology involved complaints of depression, 
hopelessness, hypervigilance, decreased concentration, 
interrupted sleep and recurrent thoughts of his service in 
Korea, but no hallucinations, delusions, or suicidal or 
homicidal ideation.  The Board finds that these symptoms are 
reflective of no more than moderate social and industrial 
impairment, or, since November 7, 1996, occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Moreover, on VA psychiatric examination 
of August 1996, the examiner commented that the veteran 
appeared to have some symptoms of PTSD, but that it was much 
aggravated by an ongoing depression, apparently associated 
with the recent loss of some close family members.  Thus, the 
medical evidence does not demonstrate entitlement to an 
evaluation in excess of 30 percent for PTSD prior to April 8, 
1998.

However, the Board finds that, as of April 8, 1998, the 
veteran's PTSD symptomatology more nearly approximates a 50 
percent rating under either the former or revised criteria.  
An April 1998 VA psychiatric examination revealed that the 
veteran was experiencing increased PTSD symptomatology.  Such 
symptoms included increased arousal, anxiety, flashbacks, 
visual misperceptions, social withdrawal and some 
occupational impairment.  Although the examiner characterized 
the veteran's PTSD as chronic and moderate, he assigned a GAF 
score of 50 which, according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, contemplates serious symptoms.  
Thus, it is at least as likely as not that this 
symptomatology is reflective of considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity.  With resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that, as of April 8, 1998, the veteran's PTSD 
symptomatology meets the requirements for a 50 percent 
rating.  See 38 C.F.R. § 4.3.

The Board notes, however, that an evaluation in excess of 50 
is not warranted under either the old or new criteria.  The 
evidence does not show occupational social impairment with 
deficiencies in most areas.  There are no clinical findings 
as to obsessional rituals, or intermittent illogical, 
obscure, or irrelevant speech, or evidence of near-continuous 
panic or depression affecting the veteran's ability to 
function independently, appropriately, or effectively.  
Furthermore, the evidence does not show that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people are severely impaired.  Thus, the 
findings do not support assignment of at least the next 
higher, 70 percent rating, as occupational and social 
impairment with deficiencies in most areas has not been 
shown.  It also follows that the criteria for a 100 percent 
evaluation, under either the former or revised criteria, are 
likewise not met. 



ORDER

An initial rating for PTSD in excess of 30 percent, prior to 
April 8, 1998, is denied.

A 50 percent schedular rating for PTSD, from April 8, 1998, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


